         Case 3:20-cv-01790-VAB Document 36 Filed 03/04/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 RALPH BIRCH,

                      Plaintiff,
                                                          No. 3:20-CV-1790 (VAB)
        -against-                                         [rel. No. 3:20-CV-1792]

 TOWN OF NEW MILFORD et al.,                               March 4, 2021

                      Defendants.


PLAINTIFFS’ JOINT MOTION FOR EXTENSION OF TIME TO RESPOND TO
               DEFENDANTS’ MOTIONS TO DISMISS

       Pursuant to Local Rule 7(b), et seq., plaintiffs Ralph Birch and Shawn Henning

jointly move for an extension of time to respond to the defendants’ motions to dismiss

(Docs 32, 33, 34, 35). The plaintiffs seek a fourteen (14) day extension, up to and

including Monday, March 22, 2021, to file their responses to the defendants’ motions

to dismiss.

       In support of this motion, the undersigned represent:

       1. The defendants have raised numerous issues by their motions to dismiss. In

          the aggregate, their supporting memoranda total 110 pages.

       2. The plaintiffs are crafting responses that will avoid overlap and duplication in

          their respective opposition papers. This effort has required all counsels’

          participation to coordinate this preparation. As a result of varying schedules

          and preexisting litigation commitments, counsel needs an additional two

          weeks to complete their responses.

       3. This is the first extension of time sought by plaintiffs to respond to the

          motions to dismiss.
  Case 3:20-cv-01790-VAB Document 36 Filed 03/04/21 Page 2 of 2




4. Counsel for all defendants consent to the request.



WHEREFORE, the plaintiffs respectfully request that this motion be granted.



                                  SHAWN HENNING, PLAINTIFF

                                                /s/
                                  Craig A. Raabe (ct04116)
                                  IZARD, KINDALL & RAABE, LLP
                                  29 South Main Street, Suite 305
                                  West Hartford, CT 06107
                                  Direct: (860) 513-2939
                                  Fax: (860) 493-6290
                                  Email: craabe@ikrlaw.com

                                  W. James Cousins (ct06382)
                                  54 Danbury Road, Suite 413
                                  Ridgefield, CT 06877
                                  Tel. No.: (203) 205-0622
                                  Cell (203) 417-9679
                                  Email:jcousins@wjcousinslaw.com




                                  RALPH BIRCH, PLAINTIFF

                                                /s/
                                  David A. Lebowitz
                                  Douglas E. Lieb
                                  KAUFMAN LIEB LEBOWITZ
                                  & FRICK LLP
                                  10 E. 40th Street, Suite 3307
                                  New York, NY 10016
                                  (212) 660-2332

                                  Damon A.R. Kirschbaum
                                  Andrew P. O’Shea
                                  KIRSCHBAUM LAW GROUP,
                                  LLC
                                  433 South Main Street, Suite 101
                                  West Hartford, CT 06110
                                  (860) 522-7000

                                        2
